Cuyahoga App. No. 80984, 2002-Ohio-6229. This cause is pending before the court as a discretionary appeal. Upon consideration of appellee’s motion to dismiss the notice of appeal and memorandum in support of jurisdiction as untimely, and it appearing to the court that appellant’s notice of appeal and memorandum in support of jurisdiction were not filed within 45 days of the court of appeals’ judgment, as required by S.Ct.Prac.R. II(2)(A)(1),
IT IS ORDERED by the court, sua sponte, that appellant’s notice of appeal and memorandum be, and hereby are, stricken.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.